DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 2, 4 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1-11 are objected to because of the following informalities: in claims 1-11, “generating-apparatus” should apparently read –generating apparatus--; in claim 1, “magnetic-path” should apparently read –magnetic path--; in claim 3, “electric-potential” should apparently read --electric potential--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 7 recites the limitation "the respective two pairs of leg portions".  There is insufficient antecedent basis for this limitation in the claim.
At line 10 of claim 1 it is unclear which “the two pairs of leg portions” are being referenced as line 5 recites “at least two pairs of leg portions”.  
Claim 1 is also indefinite because it recites, at lines 12, 14 and 16, “depending on…” and thus it is unclear if the limitations following such recitation are required by the claim or not.  It is also unclear what is being “depended on”.  Such recitation also seems to be conditional but again this is also unclear.
Claim 1 at line 14 recites the limitation "the other pair of leg portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 3 recites the limitation "the electric-potential".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 7 recites the limitation "the output of one of the power supply circuits".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 9 recites the limitation "the output of one the other of the power supply circuits".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 9 recites the limitation "the other".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 at line 2 recites the limitation "the voltage applied to the first coil portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 at line 3 recites the limitation "the voltage applied to the second coil portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 4 recites the limitation "the output".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 7, it is unclear what is meant by the control unit “lets the magnetic field of the first direction and the magnetic field of the second direction be generated alternately…”.  It is unclear if this is a positive recitation following the term “lets”.  
Claim 7 at line 8 recites the limitation "the target".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is also unclear specifically at lines 7-10 wherein some sort of grammatical error appears to make the claim lack clarity.  
At lines 3, 5 and 7 of claim 8, it is unclear which “the…leg portions” are being referenced as line 5 of claim 1 recites “at least two pairs of leg portions”.  
At line 6 of claim 8, it is unclear what is meant by the mutual connecting portions of two pairs of leg portions being “arranged at twisted positions”.  For purposes of examination, this will be interpreted as the mutual connecting portions of the two pairs of leg portions being arranged at a twisted position with respect to each other.  
Claim 8 at line 7 recites the limitation "the end surfaces".  There is insufficient antecedent basis for this limitation in the claim.
At lines 3 and 5 of claim 9, it is unclear which “the…leg portions” are being referenced as line 5 of claim 1 recites “at least two pairs of leg portions”.  
Claim 9 at line 5 recites the limitation "the common base unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 3 recites the limitation "the adjacent leg portions".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 10, it is unclear which “the two pairs of leg portions” are being referenced as line 5 of claim 1 recites “at least two pairs of leg portions”.  
At lines 3 and 8 of claim 11, it is unclear which “the two pairs of leg portions” are being referenced as line 5 of claim 1 recites “at least two pairs of leg portions”.  
Claim 11 at line 5 recites the limitations "the first coil portion" and “the second coil portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 6 recites the limitation "the inner edge".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 9 recites the limitation "the configuration".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghiron et al. (U.S. Pub. No. 2018/0071544).  Regarding claim 1, Ghiron et al. (hereinafter Ghiron) discloses a magnetic field generating-apparatus for biostimulation (see Abstract) comprising: a core (comprised of 530a and 530b with bridge component attached thereto [0133] and Fig. 5A) formed by magnetic material (530a and 530b are ferromagnetic [0124] and [0129]); and coils 510a-510d wound around portions of the core (Fig. 5A and [0124]), wherein the core includes at least two pairs of leg portions which are juxtaposed each other (see reproduction below which shows one pair of leg portions; the second pair would comprise the opposite legs of 530a and 530b, one of which is shadowed by 530a as shown below), in which for the respective two pairs of leg portions, there are provided gap-portions which mutually cross each other (a “diagonal” gap exists between each pair of leg portions as shown below), and the coils include first coil portions and second coil portions forming a first magnetic-path and a second magnetic-path between the two pairs of leg portions and the gap-portions respectively (each coil includes one or more windings 512, such as respective pluralities of windings and a plurality of turns [0125] which form multiple magnetic paths between the two pairs of leg portions).  The following recitation of “wherein depending on the first coil portions and one pair of leg portions, there is generated a magnetic field of first direction which lies on the first magnetic-path, depending on the second coil portions and the other pair of leg portions, there is generated a magnetic field of second direction which lies on the second magnetic-path, and depending on a magnetic field formed by synthesizing the magnetic field of first direction and the magnetic field of second direction, a living body is stimulated” is unclear per the rejection above.  However, in  by the treatment coils may be strong in opposite directions on opposed treatment coils [0137].  
[AltContent: textbox ([img-media_image1.png])]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (“pair of leg portions”)]



Regarding claim 2, the apparatus further comprises: a power supply circuit which supplies alternating current to the coils ([0261] and Fig. 13); and a control unit (control circuit) which controls the supply of the alternating current ([0261] and Fig. 13), wherein the control unit can control the ratio between the magnitude of the alternating current which is supplied from the power supply circuit to the first coil portions and the magnitude of the electric current which is supplied from the power supply circuit to the second coil portions [0263].  Regarding claim 5, the voltage applied to the first coil portions and the voltage applied to the second coil portions are different in phase [0263].  Regarding claim 7 and in view of its indefinite nature, the apparatus further comprises: a power supply circuit which supplies alternating current to the coils ([0261] and Fig. 13); a control unit (control circuit) which controls the supply of the alternating . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghiron et al. (U.S. Pub. No. 2018/0071544) in view of Zrenner et al. (U.S. Pub. No. 2018/0169429).  Regarding claim 3, Ghiron discloses the invention as claimed, see rejection supra; however Ghiron fails to disclose a sensor which detects the electric-potential inside the living body, wherein based on the electric-potential detected by the sensor, the control unit controls the ratio between the electric current supplied to the first coil portions and the electric current supplied to the second coil portions according to feed-back control.  Ghiron teaches the control unit controls the ratio between the electric current supplied to the first coil portions and the electric current supplied to the second coil portions [0263], however Ghiron fails to disclose that such is controlled based on feedback from a sensor which detects the electric-potential inside the living body.  Zrenner et al. (hereinafter Zrenner) likewise discloses TMS assembly (see Abstract), wherein the TMS sequence is controlled via EMG, wherein the controller adapts parameters for the TMS based on the signal from the EMG electrode ([0071] and [0119]).  An evaluation of the signal from the EMG triggers an input signal to the stimulus generator ([0075] and [0119]), wherein the generator generates a rapidly changing current in response to the signal [0104], thus providing a desired magnetic field ([0104] and [0105]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a EMG as taught by Zrenner, into a system for providing transcranial magnetic stimulation via various coil portions as taught by Ghiron as Ghiron discloses that each coil portion is separately controllable, and some areas of the cranial surface may be sensitive to electrical stimulation [0271] and Zrenner teaches .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghiron et al. (U.S. Pub. No. 2018/0071544) in view of Roth et al. (U.S. Pub. No. 2012/0029264).  Regarding claim 4, Ghiron discloses the invention as claimed, see rejection supra; however Ghiron fails to disclose that the apparatus comprises 2-circuit power supply circuits which supply alternating currents to the coils; and a control unit which controls the supplies of the alternating currents, wherein the output of one of the power supply circuits is connected to one of the first coil portions and the second coil portions, and the output of the other of the power supply circuits is connected to the other of the first coil portions and the second coil portions.  Roth et al. (hereinafter Roth) discloses a system for controlling pulse parameters during TMS, wherein each of the stimulating electromagnetic coils are separately controllable by a control unit ([0062] and [0064]), as likewise disclosed by Ghiron, and each is coupled to a respective energy storage device ([0063] and [0066]) which supplies an alternating current to the coils [0064].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two-circuit power supply circuits, wherein the output of each is connected to one of the coil portions, respectively, as taught by Roth, into a TMS device for separately controlling multiple coils as suggested by Ghiron, as Ghiron recognizes the need to separately pulse multiple coils and provide varying amounts of current to the separate coils [0263] and Roth discloses that two-circuit power supply circuits enable current flow in either direction for the independent coils and turning on/off of both coils for switching between the two ([0061]-[0066]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghiron et al. (U.S. Pub. No. 2018/0071544).  Ghiron discloses that each of the first coil portion and the second coil portion is formed by a winding-wire wound in a rectangular shape, in which for the inner edge thereof, there is formed a hole having a rectangular shape in cross section [0126], and that the leg portions of the core may define any suitable shape [0130].  However, Ghiron fails to disclose explicitly in this embodiment that the two pairs of leg portions are formed to have rectangular shapes in cross sections, and in which the coil portions are attached to the two pairs of leg portions caused by the configuration that the respective two pairs of leg portions are passed through the holes.  
In a separate embodiment, Ghiron discloses that the two pairs of leg portions are formed to have rectangular shapes in cross sections ([0252] and Fig. 12) to enable spacing of the treatment coils from the subject anatomy so as not to cause the skin temperature to exceed a predefined threshold [0251] and the coil portions are attached to the two pairs of leg portions of the core by being embedded in the core at any suitable location along the core [0254].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the leg portions to a rectangular shape in cross-section as Ghiron discloses that the leg portions of the core may define any suitable shape [0130] and because the windings, into which the leg portions are fitted, are rectangular in cross-section [0126] and a rectangular cross-section of the leg portions enable spacing of the treatment coils from the subject anatomy so as not to cause the skin temperature to exceed a predefined threshold [0251].  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the coil . 
Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791